PER CURIAM.
On this appeal by the defendant from conviction of assault with intent to commit murder the appellant contends the evidence was insufficient to support the conviction, and that the sentence should be set aside for failure of the court to comply with his request for a pre-sentence investigation.
On consideration thereof in the light of the record and briefs we hold no reversible error has been shown. Although contradicted in certain respects by the defendant, the evidence presented by the state was ample to support .the finding of guilt. Determination of the weight of the evidence, the credibility of the witnesses and resolution of conflicts in the evidence were the duty and province of the trier of fact. We reject as without merit the appellant’s contention that the sentence should be set aside and the cause remanded for resentencing because of absence of a pre-sentencing investigation. See Cole v. State, Fla.App.1972, 262 So.2d 902, 904.
Affirmed.